464 S.E.2d 44 (1995)
342 N.C. 403
Delbert Joseph MUSE, Jr. Administrator of the Estate of Delbert Joseph Muse, III, and Jane K. Muse
v.
CHARTER HOSPITAL OF WINSTONSALEM, INC. and Charter Medical Corporation.
No. 73A95.
Supreme Court of North Carolina.
December 8, 1995.
Wade E. Byrd, Fayetteville, for plaintiffs-appellees.
Smith Helms Mulliss & Moore, L.L.P. by Bynum M. Hunter and Alan W. Duncan, Greensboro; and Ricci, Hubbard, Leopold &
Frankel, P.A. by James R. Hubbard, West Palm Beach, FL, for defendants-appellants.
Poyner & Spruill, L.L.P. by Benjamin P. Dean, Raleigh, on behalf of North Carolina Association of Defense Attorneys, amicus curiae.
Ferguson, Stein, Wallas, Adkins, Gresham
and Elizabeth F. Kuniholm, Raleigh, on behalf of North Carolina Academy of Trial Lawyers, amicus curiae.
PER CURIAM.
AFFIRMED.
MITCHELL, C.J., and ORR, J., did not participate in the consideration or decision of this case.